PER CURIAM.
All parties to this litigation having filed Stipulation and Motion herein, reciting as follows:
“1. This litigation has been in the Courts since 1957 and the parties have concluded that it is in the interest of the litigants, the milk industry, and the public as a whole that such litigation be terminated and settled.
2. The parties on August 15, 1963, after extended negotiations, reached a compromise settlement agreement, as shown by photographic copy of such settlement agreement and nunc pro tunc amendment thereto, filed in this cause.
3. The Florida Milk Commission, at its regular monthly meeting in Orlando, Florida, on September 10, 1963, formally approved such settlement agreement and is arranging to handle the payments to the producers, all as shown by certified copy of Order so entered by the Commission filed in this cause.
4. It is stipulated and agreed, therefore, that the decrees of the Leon County Circuit Court entered June 23, 1961, now on appeal to this Court, be vacated and set aside, and that the case be remanded to the Leon County Circuit Court with directions to enter a decree affirming the settlement agreement of August 15, 1963, and the Order of the Florida Milk Commission entered September 10, 1963.
5. The parties respectfully pray that the Court will enter formal Order in accordance with paragraph 4 hereof.”
Upon consideration, it is ordered:
1. Said Stipulation is hereby approved and said Motion is hereby granted.
2. The decrees of the Leon County Circuit Court entered June 23,1961, now on appeal to this Court, be, and each of them is hereby, vacated and set aside, and this cause be, and it is hereby, remanded to the Leon County Circuit Court with directions to enter a decree affirming the Settlement Agreement of August 15, 1963, as amended nunc pro tunc, and the Order of the Florida Milk Commission entered September 10, 1963, and directing the parties to comply with and carry out the terms and conditions of said settlement agreement and Commission Order.
3. In view of the 'Stipulation of the parties, the Mandate of this Court shall issue forthwith without the customary delay for petition for rehearing.
DREW, C. J., and TERRELL, THOM-' AS, O’CONNELL and THORNAL, JJ., concur.